NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOHN BAGDADE,
Petiti0ner,
V.
OFFICE OF SPECIAL COUNSEL,
Respondent. `
2011-308'7
Petiti0n for review of the Merit Systems Protection
Board in case no. CB1216090018-T-1.
ON 1VIOTION
0 R D E R
John Bagdade moves to dismiss his appeal
Upon consideration thereof
IT IS ORDERED THATZ
(1) The motion to dismiss is granted The appeal is
dismissed.
(2) Each side shall bear its own costs

BAGDADE V. OSC
MAR 1 7 2011
Date
cc; David Eisenberg, Esq.
Katy M. Barte1Ina, Esq.
s21
2
FOR THE COURT
/s/ Jan Horbaly
3 an Horba1y
Clerk
Issued As A Mandate:  1 7  1
F
u.s. count i)IFEAPPEAl.s Fe¢
ms renew census
HAR-1 7 2011
1AumasALv
amc